Citation Nr: 1400755	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-20 745A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to an initial rating higher than 10 percent for a right knee disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 2006 to May 2011.  The Veteran also served on active duty for training from October 2004 to February 2005 and from December 2005 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2011 of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a right knee disability and assigned a noncompensable rating.  Following a disagreement with the initial rating the RO increased the rating to 10 percent effective the day after he was discharged from service.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The right knee disability is manifested by arthritis with painful motion and flexion to 125 degrees and extension to 0 degrees with no evidence of additional functional limitation due to pain, fatigue, or incoordination on repetitive motion.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002) 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257-5261.




Veterans Claims and Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records and VA records have been obtained.  The Veteran has not identified any private treatment records pertinent to the appeal.  VA examinations were conducted in February 2011 and May 2013.  The Veteran has not argued and the record does not show that the examinations are inadequate. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.





VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14. The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Rating Criteria

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered. 38 C.F.R. § 4.59,

The right knee is currently rated 10 percent under Diagnostic Code 5257 for instability.


Under Diagnostic Code 5257 for instability, the criteria for 10 percent rating are either slight recurrent subluxation or slight lateral instability. Moderate recurrent subluxation or moderate lateral instability is rated 20 percent. 

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling.

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Other potentially applicable Diagnostic Codes are Diagnostic Codes 5258 and 5259. 

Under Diagnostic Code 5258, the criteria for a 20 percent rating are dislocation of a semilunar cartilage or meniscus with frequent episodes of locking, pain, and effusion into the joint. There is no lesser or higher rating. 

Under Diagnostic Code 5259, the criterion for a 10 percent rating is symptomatic removal of a semilunar cartilage or meniscus. There is no higher rating. 




Evidence 

While in service, the Veteran suffered multiple right knee sprains and strains during field maneuvers and physical training.  

On VA examination in February 2011, the Veteran complained of constant right knee pain, weakness, stiffness, fatigue, and lack of endurance.  He stated that he experienced swelling and flare-ups that were precipitated by physical activity and inclement weather.  

On physical examination, there was no evidence of effusion, swelling, discoloration, or deformity. The right knee stability was normal.  There was no evidence of abnormal movement or guarding of movements.  Flexion was to 140 degrees and extension was to 0 degrees.  There were no abnormalities in gait or ability to stand or sit.  Repetitive movement against body weight did not decrease the range of motion or joint function.  The McMurray, Lachman, and Drawer test were all negative and the collateral ligaments were all normal.  The diagnosis was right knee patellofemoral syndrome.

VA records show that in November 2011, the Veteran's complained of chronic right knee pain with buckling and swelling. The diagnosis was hyperextendable right knee with patellar tendonitis, evidence of Osgood-schlatter disease, likely patellar osteoarthritis, and mechanical internal derangement.  An MRI was conducted in February 2012. The pertinent findings of the MRI were degenerative changes in both menisci and a questionable oblique tear of the medial meniscus.  

In statements received November 2011 and August 2012, the Veteran reported that he suffered from lateral instability and instability with weight bearing.  The Veteran stated that he been issued a hinged brace due to knee instability.





On VA examination in May 2013, the Veteran complained of knee pain daily.  He stated that he had flare ups in cold or rainy weather.  He stated that his right knee disability did not affect his job, but did affect his ability to exercise.

On physical examination, knee stability was normal stability.  Flexion was to 125 degrees with objective evidence of pain at 125 degrees.  There was no limitation of extension.  There was no additional limitation in range of motion after repetitive testing.  The Veteran experienced less movement than normal and pain on movement following repetitive use testing.  There was no evidence or history of a meniscectomy, recurrent patellar subluxation, or dislocation.   X-rays revealed degenerative or traumatic arthritis.  The diagnoses were patellofemoral syndrome and menisci degenerative disease.

Analysis

Rating Instability

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability is rated 10 percent.  The Veteran has stated that he experienced right knee instability; however, there is no objective medical evidence of instability.  Physical examinations conducted in February 2011 and May 2013 did not demonstrate instability.  VA records do not show instability or subluxation.  The Board places greater weight on the objective findings of the VA examinations than the Veteran's subjective complaints of instability.  In the absence of objective evidence of moderate instability or subluxation, a higher rating based on instability or subluxation is not warranted under Diagnostic Code 5257.

Rating Limitation of Motion

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, flexion limited to 45 degrees is rated 10 percent, flexion limited to 30 degrees is rated 20 percent. 



Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a noncompensable rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating.

Flexion to 140 or to 125  degrees with pain does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a 10 percent rating under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40  , 4.45, 4.59, and repetitive motion. 

Extension to 0 degrees on both VA examinations does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a compensable rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38C.F.R. §§ 4.40  , 4.45, 4.59, and repetitive motion. 

While the Veteran did experience knee pain, the pain did not rise to the level of flexion limited to 45 degrees or extension limited to 10 degrees.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40 ). 

Therefore a separate, compensable rating for either limitation of flexion or extension is not warranted. 

Rating for involvement of a Semilunar Cartilage or Meniscus

Under Diagnostic Code 5258, the criteria for a 20 percent rating are dislocation of a semilunar cartilage or meniscus with frequent episodes of locking, pain, and effusion into the joint. There is no lesser or higher rating. As the criteria are conjunctive, all of the conditions listed must be met for the rating.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" means that all of the conditions listed in the provision must be met). 


Under Diagnostic Code 5259, the criterion for a 10 percent rating is symptomatic removal of a semilunar cartilage or meniscus. There is no higher rating.

The Veteran has degenerative changes in both menisci and a questionable oblique tear of the medial meniscus.  On VA examination in May 2013, the VA examiner noted that the Veteran experienced frequent episodes of joint pain due to a meniscus condition.  However, there is no objective evidence that the Veteran experienced joint locking and effusion due to a meniscus condition.  In the absence of evidence of a dislocated cartilage with frequent episodes of locking and pain and effusion into the joint, the criteria for a separate rating under Diagnostic Code 5258 have not been.

Similarly, there is no objective evidence that the Veteran's semilunar cartilage or meniscus has been removed.  Therefore, the criteria for a separate rating under Diagnostic Code 5259 have not been met.

The assigned 10 percent rating is the minimum compensable rating for the knee.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).

The preponderance of the evidence is against the claim for an initial rating higher than 10 percent at any time during the appeal. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1)  in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.


The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability levels and the right knee symptomatology, including limitation of motion and pain due to a meniscus condition. In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule. Therefore referral for extraschedular consideration for the service-connected residuals of a right knee injury is not required under 38 C.F.R. § 3.321(b)(1).

Total Disability Rating for Compensation based on Individual Unemployability

During the period of the appeal, in November 2013, the Veteran filed a separate claim for a total disability rating for compensation, which is pending adjudication by the RO.

ORDER

An initial rating higher than 10 percent for a right knee disability is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


